SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 3, 2012 Commission File Registrant, State of Incorporation, Address of I.R.S. Employer Employer Number Principal Executive Offices and Telephone Identification Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 NV ENERGY Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 NV ENERGY Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item7.01 Regulation FD Disclosure SIGNATURES Item 7.01 Regulation FD Disclosure NV Energy, Inc. (NVE) announced today that the in-service date for the One Nevada Transmission Line (“ON Line”) under construction in Eastern Nevada will be delayed by at least three months. ON Line was previously expected to be in service by December 31, 2012. The ON Line project is jointly owned by NVE’s operating utilities and Great Basin Transmission South LLC, an affiliate of LS Power. The delay is attributed to addressing recent wind-related damage sustained by some of the tower structures. As a result of the damage and as a precautionary measure, the ON Line owners have directed construction crews to lay down certain existing tower structures and cease erection of further tower structures until the owners have completed an assessment of the situation. Other construction activities that are focused on safety and are unrelated to the wind-damage are continuing while the owners work to resolve and repair the wind-related damage, ascertain the root causes of the damage, and otherwise determine what project modifications will be necessary to ensure project safety and reliability. As a result, NVE is also delaying the merger application of its two utilities, Sierra Pacific Power Company d/b/a NV Energy and Nevada Power Company d/b/a NV Energy. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:February 3, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:February 3, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Sierra Pacific Power Company d/b/a NV Energy (Registrant) Date:February 3, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer
